Lewis, J.
The facts are fully stated in the opinion of Justice Adams at special term, and there are sufficient reasons stated in his opinion for grant*810ing the order appealed from. The appellant contends that, as it appears that the bonds have all been paid by the towns, they are not entitled to the benefit of the provisions of chapter 907, Law's 1869, and the acts amendatory thereof. A distinction is sought to be made between the rights of a town that has promptly paid its bonds as they matured and one that has neglected to pay its bonds. Stress is laid upon the language of the act, that it is made the duty of the county treasurer, with money collected from the railroad, to purchase the bonds, if the same can be purchased at or below par; and, if not, he must hold the money, with the accumulated interest, as a sinking fund for the redemption and payment of the bonds. It is true, if a strict construction be given to the words of the statute, that there is an apparent difficulty in applying its provisions to the case where the town has paid its bonds: The question, when applied to the facts presented, is, so far as we are advised, a new one. We see, however, no reason why the town that has paid its bonds may not be subrogated to the rights of the original holder in the bonds, and be held, as regards these acts, to own the bonds notwithstanding they have been paid. Equity' requires it, and no injustice is done to the county. It is required to pay only such sums of money as it has received for the benefit of the town, and which it should have applied to the payment of the bonds. Had the county obeyed the commands of the statute, the bonds would have been paid out of the money it received for that purpose. Having failed to do its duty in that regard, the towns were compelled to pay the bonds, and they should be deemed to be the owners and holders for the purpose of receiving the money from the county. The order appealed from, should be affirmed, w'ith $10 costs and disbursements of the appeal. All concur.